Citation Nr: 0120765	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  94-46 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left great toe 
injury residuals.  

2.  Entitlement to an increased evaluation for the veteran's 
post-traumatic stress disorder, currently evaluated as 50 
percent disabling.  

3.  Entitlement to a compensable evaluation of the veteran's 
umbilical hernia repair residuals.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1974.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, established service connection for chronic 
prostatitis, right spermatocele excision residuals, and 
umbilical hernia repair residuals; assigned noncompensable 
evaluations for those disabilities; denied service connection 
for left great toe injury residuals; and denied a compensable 
evaluation under the provisions of 38 C.F.R. § 3.324.  In 
February 1995, the RO increased the evaluation for the 
veteran's chronic prostatitis from noncompensable to 10 
percent and determined that the award rendered the veteran's 
claim for a compensable evaluation under the provisions of 38 
C.F.R. § 3.324 moot.  In May 1996, the RO increased the 
evaluation for the veteran's prostatitis from 10 to 20 
percent and denied service connection for post-traumatic 
stress disorder (PTSD).  In July 1996, the veteran's attorney 
noted the veteran's agreement with the 20 percent evaluation 
assigned for his prostatitis and expressly withdrew the issue 
of the evaluation for that disorder.  In December 1996, the 
RO granted service connection for PTSD and assigned a 10 
percent evaluation for that disability.  In June 1997, the 
Board remanded the issues of the veteran's entitlement to 
service connection for left great toe injury residuals and 
the evaluations for the veteran's right spermatocele excision 
residuals and umbilical hernia repair residuals to the RO for 
further action.  

In December 1997, the RO denied an increased evaluation for 
the veteran's PTSD.  In October 1998, the RO, in pertinent 
part, determined that the veteran had not submitted a 
well-grounded claim of entitlement to service connection for 
left great toe injury residuals and increased the evaluation 
for his PTSD from 10 to 50 percent.  In May 2000, the veteran 
was afforded a video hearing before a Member of the Board.  
In August 2000, the Board determined that the veteran's claim 
of entitlement to service connection for left great toe 
injury residuals was not well-grounded; denied the claim; 
granted a 10 percent evaluation for the veteran's right 
spermatocele excision residuals; and denied both an increased 
evaluation for his PTSD and a compensable evaluation for his 
umbilical hernia repair residuals.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  

In February 2001, the Court vacated those portions of the 
Board's August 2000 decision which determined that the 
veteran's claim of entitlement to service connection for left 
great toe injury residuals was not well-grounded and denied 
both an evaluation in excess of 50 percent for the veteran's 
PTSD and a compensable evaluation for his umbilical hernia 
repair residual; remanded those issues to the Board for 
application of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); and 
dismissed the veteran's appeal from the denial of an 
evaluation in excess of 10 percent for his right spermatocele 
excision residuals.  

In May 2001, the veteran was informed that the Member of the 
Board who had conducted his May 2000 personal hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Member of the 
Board.  In June 2001, the veteran's attorney informed the 
Board that the veteran did not want an additional hearing.  
The veteran has been represented throughout this appeal by 
James W. Stanley, Jr., Attorney.  

In an April 1995 written statement and at the May 2000 
hearing before a Member of the Board, the veteran's attorney 
advanced that service connection was warranted for a 
gastrointestinal disorder secondary to the veteran's 
service-connected umbilical hernia repair residuals.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Member of the Board 
cannot have jurisdiction of the issue.  38 C.F.R. § 19.13 
(2000).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDING OF FACT

The veteran's umbilical hernia repair residuals have been 
found to be well-healed and essentially asymptomatic on 
repeated examination.  The veteran does not use a support 
belt.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
umbilical hernia repair residuals have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. § 4.114 Diagnostic Code 7399 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Historical Review

The veteran's service medical records indicate that he 
underwent an umbilical hernioplasty in January 1974.  The 
report of a September 1993 VA examination for compensation 
purposes conveys that the veteran exhibited well-healed and 
essentially asymptomatic umbilical hernia repair residuals.  
In October 1993, the RO established service connection for 
umbilical hernia repair residuals and assigned a 
noncompensable evaluation for that disability. 

II.  Increased Evaluation

In reviewing the issue of a compensable evaluation for the 
veteran's umbilical hernia repair residuals, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised by the statement 
of the case and the supplemental statements of the case of 
the evidence that would be necessary for him to substantiate 
his claim.  The veteran has been afforded multiple VA 
examinations for compensation purposes.  The examination 
reports are of record.  The veteran was afforded hearings 
before a VA hearing officer and a Member of the Board.  The 
hearing transcripts are of record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A noncompensable 
evaluation is warranted for healed post-operative ventral 
hernia residuals where there is no related disability and the 
use of a belt is not indicated.  A 20 percent evaluation 
requires a small post-operative ventral hernia which is not 
well-supported by a belt under ordinary conditions or a 
healed ventral hernia or post-operative wound with abdominal 
wall weakening and indications for a supporting belt.  38 
C.F.R. § 4.114, Diagnostic Code 7339 (2000).  A 10 percent 
disability evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2000).  

At the September 1993 VA examination for compensation 
purposes, the veteran reported that he had no problem related 
to his umbilical hernia repair residuals.  He exhibited a 
well-healed and non-tender supraumbilical horizontal hernia 
scar and no current hernia.  At a September 1994 hearing 
before a VA hearing officer, the veteran indicated that his 
umbilical hernia repair scar residuals were productive of 
significant gastrointestinal complaints.  

A November 1997 VA treatment record relates that the veteran 
exhibited a benign and non-tender periumbilical hernia repair 
scar and no masses.  At a July 1998 hearing before a VA 
hearing officer, the veteran testified that his umbilical 
hernia repair residuals bothered him.  He stated that his 
post-operative hernia residuals were manifested by 
gastrointestinal symptoms.  

At an August 1998 VA examination for compensation purposes, 
the veteran complained of umbilical hernia tenderness 
associated with standing and pressure directly upon the 
umbilicus; stomach complaints; and constipation.  He denied 
wearing any form of support.  The veteran reported that he 
had undergone multiple esophagogastroduodenoscopic 
evaluations which revealed umbilical hernia repair scar 
residuals.  The VA examiner commented that it was medically 
impossible for an esophagogastroduodenoscopic evaluation to 
reveal umbilical hernia repair scar residuals.  The veteran's 
history of a peptic ulcer was noted.  On examination, the 
veteran exhibited minimal and almost non-apparent umbilical 
hernia repair scar residuals; good abdominal muscle strength; 
no objective evidence of current discomfort or a reoccurrence 
of the hernia.  The physician concluded that the veteran had 
"no significant disabilities from the umbilical hernia 
repair and that his complaints of peptic ulcer, scarring, and 
constipation could not medically be related to the umbilical 
herniorrhaphy."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The clinical documentation of record establishes that the 
veteran's umbilical hernia repair residuals were repeatedly 
found to be well-healed and essentially asymptomatic.  No 
current hernia was identified.  The veteran has not advanced 
any specific complaints associated with his umbilical hernia 
residuals except for tenderness in and around the umbilicus.  
The examiner at the August 1998 VA examination explicitly 
stated that the veteran's complaints of pain were belied by 
his lack of concurrent objective signs of discomfort.  In the 
absence of any objective evidence of current disability 
associated with the veteran's umbilical hernia repair 
residuals or need for a support belt, it is clear that the 
aforementioned requirements for a compensable rating have not 
been satisfied.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
umbilical hernia repair residuals.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed a similar appeal 
and directed that it was specifically not a claim for an 
increased disability evaluation and that under the 
circumstances staged rating had to be considered.  In 
reaching the determination above, the Board has considered 
whether staged ratings should be assigned and conclude that 
the disability addressed has not significantly changed over 
the period of time in question and that at no time has the 
disability met the criteria for a compensable rating.



ORDER

A compensable evaluation for the veteran's umbilical hernia 
repair residuals is denied.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for left 
great toe injury residuals upon its determination that the 
veteran had not submitted a well-grounded claim.  The 
statutes governing the adjudication of claims for VA benefits 
have recently been amended so as to remove the requirement of 
the submission of a well-grounded claim.  The amended 
statutes direct that, upon receipt of a complete or 
substantially complete application, the VA shall notify the 
veteran of any information and any medical or lay evidence 
not previously provided to the VA that is necessary to 
substantiate his claim.  The VA shall make reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103, 
5103A, 5107).  Neither the veteran's claim of entitlement to 
service connection nor his claim of entitlement to an 
increased evaluation for his PTSD have been considered under 
the amended statutes.  Therefore, the claims must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In its June 1997 Remand instructions, the Board directed the 
RO to request that all relevant station log entries from the 
Michigan City, Indiana, Coast Guard facility be obtained and 
incorporated into the record.  A June 1998 Report of Contact 
(VA Form 119) indicates that the Coast Guard station logs 
pertaining to the veteran's period of active service were 
existent and maintained by the National Archives.  An October 
1998 Report of Contact (VA Form 119) notes that the veteran 
did not think that the requested Coast Guard station logs 
were necessary and desired that his claim for service 
connection be decided without them.  The Court has held that 
the RO's compliance with the Board's remand instructions is 
neither optional nor discretionary.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

At the May 2000 hearing before a Member of the Board, the 
veteran testified that he had received VA vocational 
rehabilitation and ongoing psychiatric treatment at the 
Little Rock, Arkansas, VA Medical Center.  The veteran's VA 
vocational rehabilitation file has not been associated with 
the claims files.  In reviewing a similar factual scenario, 
the Court has held that the VA should obtain all relevant VA 
and private treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should contact the National 
Archives and request that it search the 
Michigan City, Indiana, Coast Guard 
facility station logs for 1971 for any 
entries pertaining to the veteran.  
Copies of all material produced by the 
search should be forwarded for 
incorporation into the record.  If the 
search produces no results, a written 
statement to that effect should be 
incorporated into the claims file.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after November 1999, including that 
provided at the Little Rock, Arkansas, VA 
Medical Center, be forwarded for 
incorporation into the record.  

3.  The RO should request that the 
veteran's VA vocational rehabilitation 
file be associated with his claims files.  

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to determine the current 
severity of his PTSD.  All indicated 
tests and studies should be accomplished 
and the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his industrial 
activities and employability.  Any 
additional examination deemed necessary 
should also be conducted.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner.  
The examination report should reflect 
that such a review was conducted.  

5.  After determining that all 
requirements of the VCAA have been 
complied with, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for left great toe 
injury residuals and an increased 
evaluation for his PTSD.  

If his claims remain denied, the veteran and his attorney 
should be provided with a supplemental statement of the case 
and be given the opportunity to respond.  The veteran is free 
to submit additional evidence and argument while the case is 
in remand status.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



